



Exhibit 10.2



















_________, __ , 200_




[Name]

[Address]







Dear M_. [_________]:




In connection with your [_____] grant of shares of Legg Mason, Inc. common
stock, enclosed please find a Prospectus for the Legg Mason Inc. Non-Employee
Director Equity Plan, which includes a copy of the Plan as an exhibit, [the
$50,000 that you elected to receive as part of the grant] and the related
fractional share distribution.  Your common stock will be credited to your
brokerage account as soon as is practicable.




The number of shares of common stock granted was determined by dividing
$[125,000] [75,000] by the average price as specified below:




 

_/__/0_ High

 

$______

 

_/__/0_ Low

 

$______

 

Average

 

$______

 

# of Shares Calculated

 

             

 

Cash payment in lieu of fractional shares

$______




A current statement of your outstanding Legg Mason Stock Options is also
included in this package.




If you should have any questions, please do not hesitate to call me at (410)
539-0000.




Regards,










Kendra P. Heyde

Vice President & Director, Compensation













